DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 13 are rejected under 35 U.S.C. 103 as being unpatentable over Dolsey et al. (USPGPub 2011/0303353 A1) in view of Nagashima (USPN 5,310,589).

Dolsey et al. disclose a lettering film (Figures; Abstract; Paragraphs 0002 and 0027) wherein the cut outs may be of any shape) comprising: a lettering layer (Figure 2, #14); a middle layer (Figures 2, # 16 and 18); and a substrate layer (Figure 2, #20 and 22); the lettering layer, the middle layer and the substrate layer being adhered to each other, the middle layer being positioned between the lettering layer and the substrate layer (Figure 2), the adhesion force between the lettering layer, the middle layer and the substrate layer being such that the three layers are separably bonded with each other (Paragraphs 0026, 0030, 0043, 0044, 0066 – 0070, wherein the release layer is designed to removed before the other layers) as in claim 1.  With regard to claim 2, the lettering layer and the middle layer are adhered to each other by an adhesion force and the middle layer and the substrate layer are adhered to each other by an adhesion force, the adhesion force between the middle layer and the substrate layer being greater than the adhesion force between the lettering layer and the middle layer (Paragraphs 0026, 0030, 0043, 0044, 0066 – 0070, wherein the release layer is designed to removed before the other layers).  Regarding claim 5, the lettering film is cut to form characters and/or figures, the cutting marks of the characters and/or figures cutting off the lettering layer and the middle layer (Figure 2, #15; Paragraphs 0026 - 0028).  For claims 8 and 9, a bonding layer disposed on an outer surface of the lettering layer (Figure 2, #12).  However, Dolsey et al. fail to disclose a surface of the lettering layer being cut with cutting marks to form cutting stripes, a 13first adhesive layer and a second adhesive layer; the middle layer and the substrate layer being adhered to each other via the first adhesive layer; the middle layer and the lettering layer being adhered to each other via the second adhesive layer, the adhesion force of the first adhesive layer is greater than the adhesion force of the second adhesive layer, the lettering film is cut to form characters and/or figures, the cutting marks of the characters and/or figures cutting off the lettering layer, the middle layer and the second adhesive layer, the cutting marks of the characters and/or figures also cut off the first adhesive layer, the lettering layer is cut to form multiple fine scales as the cutting stripes, the cutting marks of the fine scales cutting off the letter layer, the cutting marks of the cutting stripes cut off the bonding layer and the letter layer, and the surface of the lettering layer is formed with regular cutting stripes.  

Nagashima teaches a lettering film (Figure 2; Abstract) using an adhesive layer to adhere layers of the film together (Figure 2, #8) for the purpose of forming a substrate that has the desired peel properties (Column 3, lines 8 – 22).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have an adhesive layer in Dolsey et al. in order to form a substrate that has the desired peel properties as taught by Nagashima.

With regard to the limitations of “a 13first adhesive layer and a second adhesive layer”; “the middle layer and the substrate layer being adhered to each other via the first adhesive layer; the middle layer and the lettering layer being adhered to each other via the second adhesive layer”, “the adhesion force of the first adhesive layer is greater than the adhesion force of the second adhesive layer”,  Nagashima clearly teaches a lettering film (Figure 2; Abstract) using an adhesive layer to adhere layers of the film together (Figure 2, #8) for the purpose of forming a substrate that has the desired peel properties (Column 3, lines 8 – 22).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a second adhesive layer, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  MPEP 2144.04.

With regard to the limitations of “a surface of the lettering layer being cut with cutting marks to form cutting stripes, the lettering film is cut to form characters and/or figures, the cutting marks of the characters and/or figures cutting off the lettering layer, the middle layer and the second adhesive layer, the cutting marks of the characters and/or figures also cut off the first adhesive layer, the lettering layer is cut to form multiple fine scales as the cutting stripes, the cutting marks of the fine scales cutting off the letter layer, the cutting marks of the cutting stripes cut off the bonding layer and the letter layer, and the surface of the lettering layer is formed with regular cutting stripes”, Dolsey et al. clearly disclose the lettering film is cut to form characters and/or figures, the cutting marks of the characters and/or figures cutting off the lettering layer and the middle layer and the depth of the cuts may be controlled (Figure 2, #15; Paragraphs 0026 – 0028).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have fine scales formed as part of the lettering layer through the use of cutting plotters to give the desired design to the transferred layer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patricia L Nordmeyer whose telephone number is (571)272-1496.  The examiner can normally be reached on 10am - 6:30pm EST, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Patricia L. Nordmeyer/
Primary Examiner
Art Unit 1788



/pln/
April 28, 2021